Exhibit 10.1 AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY ("Agreement") made this 25th day of March, 2015, by and between JOE MANAGEMENT, LLC, a Florida limited liability company , with offices at 1665 Washington Avenue, Penthouse, Miami Beach, Florida 33139 or assigns ("Buyer"), and DIAMEDIX CORPORATION, a Florida corporation ("Seller") with offices at 14100 N.W. 57th Court, Miami Lakes, Florida 33014. FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS: Section 1 . Terms . The terms listed below shall have the respective meanings given them as set forth adjacent to each term. (a)"Broker" shall mean Koniver Stern Group (sometimes, “Buyer’s Broker”) and FIP Realty Services, LLC (sometimes, “Seller’s Broker”). (b) "Closing" shall mean that date upon which the sale of the Property by Seller to Buyer shall be consummated. Closing shall occur on or before that date which is sixty (60) days after the expiration of the Examination Period. (c) "Earnest Money" shall mean, when deposited, the sum of (i) , delivered by Buyer to Beloff Parker Jacobs, PLC ("Escrow Agent"), within two (2) days after the Effective Date, (ii) delivered by Buyer to Escrow Agent within two (2) days after expiration of the Examination Period in the event Buyer delivers the Approval Notice (as defined in Section8 and (iii)any interest accruing on said sums. All Earnest Money is to be applied as part payment of the Purchase Price of the Property at Closing, or disbursed as agreed upon under the provisions of this Agreement. Except as provided in Sections6, 14, and 15, the Earnest Money will become non-refundable if Buyer has not terminated this Agreement by the end of the Examination Period. (d)"Effective Date" shall mean that date when this Agreement is last executed by Seller and Buyer without any change or amendment to this Agreement as presented. (e) "Examination Period" shall mean the period beginning on the Effective Date of this Agreement and ending at 5:00 P.M., Eastern time in effect forty-five 45calendar days thereafter. (f) "Property" shall mean the following: (i)All of the land (the"Real Estate") located at 2140, 2150 and 2160 North Miami Ave., 2115, 2141 and 2155 North Miami Ave. and 38 NW 22nd Street, Miami, Miami-Dade County, Florida, more particularly described on Exhibit"A," attached hereto and made a part hereof. (ii)All structures, warehouse and commercial buildings and adjoining parking areas, improvements, and fixtures, including, without limitation, heating and air-conditioning systems and facilities used to provide any utility services, parking services, refrigeration, ventilation, trash disposal, or other services owned by Seller and located on the Real Estate (the"Improvements"). (iii)All personal property owned by Seller (and not otherwise the property of Tenant) located on or in the Real Estate or Improvements and used in connection with the operation and maintenance of the Real Estate or Improvements (the"Personal Property"). (iv)All intangible property owned by Seller and used in connection with the Real Estate, Improvements, and Personal Property, including all plans and specifications, if any, in the possession of Seller which were prepared in connection with the construction of any of the Improvements, all hereditaments, privileges, tenements and appurtenances belonging to the Real Estate, including but not limited to all air rights and transferable development rights, all right, title, and interest of Seller in and to all open or proposed highways, streets, roads, avenues, alleys, easements, strips, gores and rights-of-way in, on, across, in front of, contiguous to, abutting, or adjoining the Real Estate, all licenses, permits, and warranties now in effect with respect to the Real Estate, Improvements, and Personal Property, all written service contracts in effect at Closing (as hereinafter defined), in any way relating to the Property (as hereinafter defined), and all equipment leases and all rights of Seller thereunder relating to equipment or property located upon the Property, which will survive the Closing (collectively, the"Intangible Property"). (g)"Purchase Price" shall mean TwentyThree Million Dollars ( ) . (h)"Seller's Notice Address" shall be as follows: Mohan Gopalkrishnan Chief Executive Officer Daimedix Corporation 14100 N.W. 57th Court Miami Lakes, Florida 33014 -with a copy to- David Seifer Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A. 150 West Flagler Street Suite 2200 Miami, Florida 33130 except as same may be changed pursuant to Section 17. (i) "Buyer's Notice Address" shall be as follows: Lyle Stern 1665 Washington Ave. PH Miami Beach, Fla. 33139 -with a copy to- Jonathan D. Beloff, Esq. Beloff Parker Jacobs, PLC 1691 Michigan Ave., Ste 360 Miami Beach, Fla. 33139 except as same may be changed pursuant to Section17. (j)“Title Company” shall mean Chicago Title Insurance Company or such other national title insurance company acceptable to Buyer. Section 2 . Brokerage . At Closing, Seller will pay Buyer’s Broker a commission in the sum of one percent (1%) of the Purchase Price and shall pay Seller’s Broker a commission pursuant to and subject to the terms of a separate agreement between Seller and Seller’s Broker. Seller and Buyer each warrant to the other that no real estate broker or agent, other than said Broker, has been used or consulted in connection with the purchase and sale of the Property. Each covenants and agrees to defend, indemnify and save the other harmless from and against any actions, damages, real estate commissions, fees, costs and/or expenses (including reasonable attorneys' fees), resulting or arising from any commissions, fees, costs and/or expenses due to any real estate brokers or agents, other than as identified herein, because of the purchase and sale of the Property and the execution and delivery of this Agreement, due to the acts of the indemnifying party. Section 3 . Proration of Expenses/Payment of Costs . (a)Seller and Buyer agree that all items of income and expense with respect to the Property shall be prorated as of the date of Closing, including, without limitation, real property taxes, rents, utilities and any other assumed liabilities, if any. The date of Closing shall be treated as the “Seller’s day” for purposes of prorations. Seller shall pay (i)deed stamps, surtax and other conveyance fees or taxes which become payable by reason of the transfer of the Property, and (ii) the fees and costs of any counsel representing Seller in connection with this transaction. Buyer shall pay (1)the fees for recording the Deed, (2)the costs of Buyer's investigations of the Property, (3)the cost of any update to the Survey, (4)all costs with respect to the Title Company's preparation and issuance of the Title Commitment and Title Policy (as such terms are defined in Section 5), including, without limitation, the premium for the Title Policy and (5)the fees and costs of any counsel representing Buyer in connection with this transaction. All costs and expenses incident to this transaction and Closing and not specifically described above shall be paid by the party incurring same. (b)Accrued general real estate taxes for the year of Closing not yet due and payable shall be prorated as of the Closing Date on the basis of the actual taxes for the year, if known, or if unknown, the most recent ascertainable taxes, but in either case based on the maximum allowable discount for early payment. Buyer shall pay all such taxes when they become due and payable and, promptly thereafter, the parties shall re-prorate taxes with, if any amount is due, an appropriate payment from one party to the other on the basis of the amount of taxes then due and payable. Prior to or at Closing, Seller shall pay or have paid all real estate tax bills which are due and payable prior to or on the Closing Date and shall furnish evidence of such payment to Buyer. Special assessments which are confirmed or become a lien prior to Closing and pending assessments for work substantially completed as of Closing shall be credited to Buyer at Closing. Buyer shall receive no credit for other pending special assessments and Buyer shall be responsible for all special assessments levied against the Property which are payable in periodic installments, provided that the then current installment shall be prorated between the parties at Closing. Section 4 . Payment of Purchase Price . Buyer shall pay the Purchase Price, as increased or decreased by prorations and adjustments as herein provided, in accordance with the terms of the Agreement, in immediately available funds at Closing. Section 5. Title Commitment . During the Examination Period, Buyer shall obtain a current commitment ("Title Commitment") for the issuance of an owner policy of title insurance ("Title Policy") covering the Real Property issued by the Title Company, together with true, correct and, to the extent available from the public records, legible copies of all instruments referenced in the Title Commitment as conditions or exceptions to title to the Real Property. Section 6. Title/Survey Review . Buyer has until the end of the Examination Period, as hereafter defined, within which to review the Title Commitment and Survey ("Title Review Period") and to make any objections (the "Title Objection Notice") to the form and/or content of the Title Commitment and the Survey. Any objections not made prior to the end of the Examination Period shall be deemed to be waived by Buyer and all matters disclosed on ScheduleB-II of the Title Commitment and on the Survey, to which no objection is made, shall be deemed "Permitted Exceptions". Anything to the contrary in this Agreement notwithstanding, Buyer shall have no right to make objection to the matters set forth on Exhibit B attached hereto and incorporated herein by this reference, and all such matters shall be “Permitted Exceptions”. Seller shall have the right at its option, but not the obligation, to cure said title and survey matters objected to in the Title Objection Notice, or agree to cure such matters, in a manner reasonably acceptable to Buyer and the Title Company prior to Closing. Seller shall have three (3) days after delivery of Buyer's Title Objection Notice to notify Buyer (“Seller’s Title Response Notice”) whether it has elected to cure such title and survey matters, or has elected not to cure any such title or survey matters. If Seller has elected in Seller’s Title Response Notice not to cure any one or more of such title or survey matters, then Buyer, notwithstanding anything contained in this Agreement to the contrary, may terminate this Agreement within five (5) days after receipt of Seller’s Title Response Notice, in which case the Earnest Money and any interest earned thereon shall be immediately returned to Buyer. If Seller does not elect to cure, or agree to cure, any such title and survey matters as provided herein, and if Buyer does not elect to terminate this Agreement as provided herein, such matters that Seller does not elect to cure or agree to cure shall be deemed waived by Buyer and classified as Permitted Exceptions. Buyer shall have an additional five (5) day period in which to object to any revisions or endorsements to the Title Commitment and Survey as may be issued from time to time to the extent that such revisions or endorsements contain title and survey matters first appearing of record after the original Title Commitment date that are not otherwise Permitted Exceptions. Notwithstanding the foregoing and anything contained herein to the contrary, Seller will satisfy all customary ScheduleB-I requirements applicable to Seller relating to mechanics liens, parties in possession, and the organization, existence, and authority of Seller, shall pay and discharge all liens and mortgages arising out of the acts of Seller, at Closing. Seller shall also close any and all open or expired permits against the Property and shall cause to be released, any and all pending violations. Seller shall not, after the date of this Agreement, encumber the Property without Buyer's prior written consent . Section 7. Examination Period . (a)During the Examination Period, Buyer, its agents and/or representatives shall have the right to enter upon the Real Property for the purpose of inspecting, examining, performing tests and surveying the Real Property to determine if the Property is suitable to Buyer, all of which inspections and investigations shall be undertaken at Buyer's sole cost and expense. After completing its inspection of the Real Property, Buyer shall, at its sole cost and expense, repair any damage it has caused to the Real Property. Buyer agrees to hold Seller harmless from any damages resulting from the acts of Buyer, its agents or representatives in exercising its rights under this Section7. All inspections shall be conducted during normal business hours with no less than twenty four (24) hours prior notice to Seller, and Buyer shall coordinate any on-site inspections of the Property with Seller so that Seller may have a representative present at all times desired by Seller. All inspections of the Real Property shall be conducted in such a manner as to reasonably avoid any interference with any business operations on the Real Property. Notwithstanding anything to the contrary herein, in no event whatsoever shall Buyer perform any invasive testing without the prior written consent of Seller, which may be given or withheld in Seller's sole discretion (provided, however, in no event shall a PhaseI environmental test be considered invasive for the purposes of this Agreement). Notwithstanding the foregoing, to the extent that Buyer’s Phase I environmental report recommends that a Phase II test be performed, Seller shall permit same subject to the foregoing restrictions. All information obtained by Buyer during the Examination Period and thereafter until Closing shall be kept confidential except for disclosures to such professionals and mortgage lenders as may be required in connection with Buyer's investigation and acquisition of the Real Property or as otherwise required by law. If Buyer elects to terminate this Agreement as expressly permitted in this Agreement, then it shall deliver to Seller copies of all inspection reports pertaining to the Property. Buyer’s obligations to restore the Real Property and indemnify Seller under this Section7 shall survive any termination of this Agreement. (b) Release . Buyer acknowledges that it will have the opportunity to inspect the Property during the Examination Period, and during such period, observe its physical characteristics and existing conditions and the opportunity to conduct such investigation and study on and of the Property and adjacent areas as Buyer deems necessary, and Buyer, on behalf of itself and its agents, employees, officers, directors, partners, controlling persons and affiliates and their successors and assigns, hereby forever releases and discharges Seller and its partners, shareholders, members, officers, directors, agents, employees, property manager, controlling persons and affiliates from (i) responsibility or claims arising out of or related to the condition (including the presence in the soil, air, structures, and surface and subsurface waters, of hazardous materials), valuation, salability, or utility of the Property, or its suitability for any purpose whatsoever, and (ii) any claims Buyer or its successors and assigns may have against Seller now or in the future based on any environmental law or the presence of hazardous materials or any other pollutants or contamination on the Property. The foregoing release includes claims of which Buyer is presently unaware or which Buyer does not presently suspect to exist which, if known by Buyer, would materially affect Buyer’s release to Seller, provided, however, the foregoing release shall not be applicable to Seller’s representations to the contrary as expressly set forth in Section 11 of this Agreement The provisions of this Section 7(b) shall survive closing. (c)
